 
EXHIBIT 10.1


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of July10th, 2017, by and between Znergy, Inc., a Nevada corporation (the
“Employer” or the “Company”) and Ryan Smith, an individual residing in Syracuse,
Indiana (the “Executive”).  Certain definitions in this Agreement are defined in
Exhibit C attached hereto.
 
BACKGROUND:


The Company desires to employ the Executive as the Company’s Senior Vice
President and the Executive desires to accept such employment, on the terms and
subject to the conditions set forth in this Agreement.


AGREEMENT


The parties, intending to be legally bound, agree as follows:
 
1.
EMPLOYMENT TERMS AND DUTIES



1.1 Employment.  The Employer hereby employs the Executive, and the Executive
hereby accepts employment by the Employer, upon the terms and conditions set
forth in this Agreement.


1.2 Term.  Subject to the provisions of Section 5, the term of the Executive’s
employment under this Agreement will be three years, beginning on July 10, 2017
(the “Effective Date”) and ending on the third anniversary of the Effective
Date. Beginning on the Termination Date, the term of employment shall
automatically renew on a year-to-year basis (each such year being referred to as
a “Renewal Period”) unless and until terminated earlier pursuant to Section 6
hereof or until terminated by the Employer or the Executive by written notice at
least 60 days but no more than 90 days before the commencement of such Renewal
Period.


1.3 Duties.  The Executive will have such duties as are assigned or delegated to
the Executive by the Chief Executive Officer and will serve as Senior Vice
President (“SVP”) of the Company. The SVP position combines the head of sales
and marketing with the head of operations for the Company.  Executive will hire
a Manager of Operations as soon as reasonably possible.  Sales and Marketing
duties include (i) maximizing profitable revenue to the Company through
individual sales efforts and through hiring and managing sales reps (ii)
creating effective and efficient marketing campaigns (iii) developing and
implementing sales policies and procedures (iv) developing and implementing
sales training tools, including videos, for company’s sales teams (v) assisting
with the implementation of sales tools in the company’s website.  Operational
duties include (i) developing installation teams to successfully complete
contracted jobs (ii) developing and implementing installation policies and
procedures for company wide use (iii) modifying and approving system generated
proposals and (iv) overseeing all product purchasing and inventory management. 
Executive is in charge of properly staffing the sales and operations departments
of the Company.


1.4 The Executive will devote his time, attention, skill, and energy to the
business of the Employer on a full-time basis, will use his reasonable best
efforts to promote the success of the Employer’s business, and will cooperate
fully with the Board of Directors in the advancement of the best interests of
the Employer.  Nothing in this Section 1.4, however, will prevent the Executive
from engaging in additional business activities, personal investments and
community affairs that are not inconsistent with the Executive’s duties under
this Agreement.  The Executive  shall also serve as a member of the Company’s
Board of Directors and will fulfill his duties as such director without
additional compensation.
 
 


Initials _________    _________
Executive        Employer
1

--------------------------------------------------------------------------------




2.
COMPENSATION



2.1
Compensation.



(a)
Salary and Bonuses. The Executive’s cash compensation shall be provided by the
Company pursuant to Exhibit A attached hereto, subject to annual review and
adjustment by the Board.



(b)
Equity Grant.  The Executive will be granted equity in the Company as listed on
Exhibit B attached hereto (the “Equity Grant”).  Following a Company Change of
Control Transaction (as hereinafter defined), all unvested options under the
Equity Grant shall vest upon the closing of the Change of Control Transaction. 
Such shares will be issued in a transaction that is exempt from the registration
requirements of the Securities Act of 1933, as amended, and such shares shall
be, upon issuance, validly issued, fully paid, and non-assessable.  The
certificates representing said shares shall bear the Company’s standard
restrictive legend.



(c)
Benefits. The Executive will, during the Employment Period, be permitted to
participate in such pension, profit sharing, bonus, life insurance,
hospitalization, major medical or health plan, and other employee benefit plans
of the Employer that may be in effect from time to time, to the extent the
Executive is eligible under the terms of those plans (collectively, the
“Benefits”).



2.2 Withholding.  All compensation and amounts payable to Executive pursuant to
this Agreement other than the Signing Bonus shall be subject to all applicable
taxes and payroll deductions.



3.
FACILITIES AND EXPENSES



3.1 General.  The Employer will furnish the Executive office space, equipment,
supplies, and such other facilities and personnel as the Employer deems
necessary or appropriate for the performance of the Executive’s duties under
this Agreement. The Employer will pay the Executive’s dues in such professional
societies and organizations as the Board of Directors deems appropriate, and
will pay on behalf of the Executive (or reimburse the Executive for) reasonable
expenses incurred by the Executive at the request of, or on behalf of, the
Employer in the performance of the Executive’s duties pursuant to this
Agreement, and in accordance with the Employer’s employment policies, including
reasonable expenses incurred by the Executive in attending conventions,
seminars, and other business meetings, in appropriate business entertainment
activities, and for promotional expenses. The Executive must file expense
reports with respect to such expenses in accordance with the Employer’s
policies.


3.2 Automobile.  The Employer will reimburse Executive for mileage incurred in
the execution of business duties at the rate determined for the purposes of
business deduction by the Internal Revenue Services as annually amended.
 
4.
VACATIONS AND HOLIDAYS



The Executive will be entitled to twenty (20) days of paid vacation each Fiscal
Year in accordance with the vacation policies of the Employer in effect for its
executive officers as modified from time to time. Vacation must be taken by the
Executive at such time or times as approved by the Chairman of the Board.  The
Executive will also be entitled to the paid holidays and other paid leave set
forth in the Employer’s policies.  Vacation days and holidays during any Fiscal
Year that are not used by the Executive during such Fiscal Year may not be used
in any subsequent Fiscal Year.
Initials _________    _________
Executive        Employer
2

--------------------------------------------------------------------------------




5.
TERMINATION



5.1 Events of Termination.  The Employment Period, the Executive’s Compensation,
and any and all other rights of the Executive under this Agreement or otherwise
as an employee of the Employer will terminate (except as otherwise provided in
this Section 5):


(a)
upon the death of the Executive;



(b)
upon the disability of the Executive (as defined in Section 5.2) immediately
upon notice from either party to the other;



(c)
upon dismissal For Cause (as defined in Section 5.3), immediately upon notice
from the Employer to the Executive, or at such later time as such notice may
specify; or



(d)
upon notice For Good Reason (as defined in Section 5.4) upon not less than
thirty days’ prior notice from the Executive to the Employer.



In addition to the other termination provisions of this Agreement Employer may
terminate the Employee’s employment without Cause at any time.


5.2 Definition of Disability.  For purposes of Section 5.1, the Executive will
be deemed to have a “disability” if, for physical or mental reasons, the
Executive is unable to perform the Executive’s duties under this Agreement for
120 consecutive days, or 180 days during any twelve-month period, as determined
in accordance with this Section 5.2.  The disability of the Executive will be
determined by a medical doctor selected by written agreement of the Employer and
the Executive upon the request of either party by notice to the other.  If the
Employer and the Executive cannot agree on the selection of a medical doctor,
each of them will select a medical doctor and the two medical doctors will
select a third medical doctor who will determine whether the Executive has a
disability.  The determination of the medical doctor selected under this Section
5.2 will be binding on both parties.  The Executive must submit to a reasonable
number of examinations by the medical doctor making the determination of
disability under this Section 5.2, and the Executive hereby authorizes the
disclosure and release to the Employer of such determination and all supporting
medical records.  If the Executive is not legally competent, the Executive’s
legal guardian or duly authorized attorney-in-fact will act in the Executive’s
stead, under this Section 5.2, for the purposes of submitting the Executive to
the examinations, and providing the authorization of disclosure, required under
this Section 5.2.


5.3 Definition of “For Cause.”  For purposes of Section 5.1, the phrase “for
cause” means: (a) the Executive’s material breach of this Agreement if Executive
has been given a reasonable opportunity to comply with such policy or cure his
failure to comply (which reasonable opportunity must be granted during the
thirty-day period preceding termination of this Agreement); (b) the Executive’s
failure to adhere to any written Employer policy if the Executive has been given
a reasonable opportunity to comply with such policy or cure his failure to
comply (which reasonable opportunity must be granted during the fifteen-day
period preceding termination of this Agreement); (c) the appropriation (or
attempted appropriation) of a material business opportunity of the Employer,
including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any of the Employer’s funds
or property; or (e) the conviction of, (or its procedural equivalent), or the
entering of a guilty plea or plea of no contest with respect to, a felony, the
equivalent thereof, or any other crime with respect to which imprisonment is a
possible punishment.  Termination For Cause shall be
Initials _________    _________
Executive        Employer
3

--------------------------------------------------------------------------------


effected only through a unanimous vote of the board of directors; however,
should Executive serve on the board of directors the vote required shall be
reduced to unanimous minus one.


5.4 Definition of “For Good Reason.”  For purposes of Section 5.1, the phrase
“for good reason” means any of the following: (a) The Employer’s material breach
of this Agreement which is not cured within 30 days’ notice from Executive to
Employer; (b) the assignment of the Executive without his consent to a position,
responsibilities, or duties of a materially lesser status or degree of
responsibility than his position, responsibilities, or duties at the Effective
Date; (d) the requirement by the Employer that the Executive be based anywhere
other than the Employer’s principal executive offices, in either case without
the Executive’s consent, or (e) a Change in Control of the Employer.


5.5 Termination Pay.  Effective upon the termination of this Agreement, the
Employer will be obligated to pay the Executive (or, in the event of his death,
his designated beneficiary as defined below) only such compensation as is
provided in this Section 5.5.  For purposes of this Section 5.5, the Executive’s
designated beneficiary will be such individual beneficiary or trust, located at
such address, as the Executive may designate by notice to the Employer from time
to time or, if the Executive fails to give notice to the Employer of such a
beneficiary, the Executive’s estate. Notwithstanding the preceding sentence, the
Employer will have no duty, in any circumstances, to attempt to open an estate
on behalf of the Executive, to determine whether any beneficiary designated by
the Executive is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as the Executive’s personal representative (or the trustee of
a trust established by the Executive) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.


(a)
Termination upon Death.  If this Agreement is terminated because of the
Executive’s death, the Executive will be entitled to receive his Salary through
the end of the calendar month in which his death occurs, and that part of the
Executive’s Incentive Compensation, if any, for the Fiscal Year during which his
death occurs, prorated through the end of the calendar month during which his
death occurs.



(b)
Termination upon Disability.  If this Agreement is terminated by either party as
a result of the Executive’s disability, as determined under Section 5.2, the
Employer will pay the Executive his Salary through the remainder of the calendar
month during which such termination is effective and for the lesser of (i) six
consecutive months thereafter, or (ii) the period until disability insurance
benefits commence under the disability insurance coverage furnished by the
Employer to the Executive.



(c)
Termination by the Employer For Cause.  If the Employer terminates this
Agreement For Cause, the Executive will be entitled to receive his Salary only
through the date such termination is effective, but will not be entitled to any
further Compensation for the Fiscal Year during which such termination occurs or
any subsequent Fiscal Year.



(d)
Termination by the Executive For Good Reason or by the Employer without Cause. 
If the Executive terminates this Agreement For Good Reason, or if the Employer
terminates the Employee without Cause, the Employer will pay the Executive (i)
the Executive’s Salary for the remainder, if any, of the calendar month in which
such termination is effective and for twelve (12) consecutive calendar months
thereafter, and (ii) the Executive’s Bonuses, if any, for the Fiscal Year during
which the termination is effective, prorated through the date of termination and
for a period of six (6) months thereafter.



(e)
Benefits.  The Executive’s accrual of, or participation in plans providing for,
the Benefits will cease at the effective date of the termination of this
Agreement, and the Executive will be entitled to accrued Benefits pursuant to
such plans only as provided in such plans.  The Executive will not receive, as
part of his termination pay pursuant to this Section 5, any payment or other
compensation for any vacation, holiday, sick leave, or other leave unused on the
date the notice of termination is given under this Agreement.



Initials _________    _________
Executive        Employer
4

--------------------------------------------------------------------------------




6.
NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS



6.1 Acknowledgments by the Executive.  The Executive acknowledges that (a)
during the Employment Period and as a part of his employment, the Executive will
be afforded access to Confidential Information; (b) public disclosure of such
Confidential Information could have an adverse effect on the Employer and its
business; (c) because the Executive possesses substantial technical expertise
and skill with respect to the Employer’s business, the Employer desires to
obtain exclusive ownership of each Employee Invention, and the Employer will be
at a substantial competitive disadvantage if it fails to acquire exclusive
ownership of each Employee Invention; (d) the Employer has required that the
Executive make the covenants in this Section 6 as a condition to employment; and
(e) the provisions of this Section 6 are reasonable and necessary to prevent the
improper use or disclosure of Confidential Information and to provide the
Employer with exclusive ownership of all Employee Inventions.


6.2 Agreements of the Executive.  In consideration of the compensation and
benefits to be paid or provided to the Executive by the Employer under this
Agreement, the Executive covenants as follows:


(a)
Confidentiality.



(i)
During and at all times following the Employment Period, the Executive will hold
in confidence the Confidential Information and will not disclose it to any
person except with the specific prior written consent of the Employer or except
as otherwise expressly permitted by the terms of this Agreement.



(ii)
Any trade secrets of the Employer will be entitled to all of the protections and
benefits under applicable state or federal law including trade secret law. If
any information that the Employer deems to be a trade secret is found by a court
of competent jurisdiction not to be a trade secret for purposes of this
Agreement, such information will, nevertheless, be considered Confidential
Information for purposes of this Agreement. The Executive hereby waives any
requirement that the Employer submit proof of the economic value of any trade
secret or post a bond or other security.



(iii)
None of the foregoing obligations and restrictions applies to any part of the
Confidential Information that the Executive demonstrates was or became generally
available to the public other than as a result of a disclosure by the Executive.



(iv)
The Executive will not remove from the Employer’s premises (except to the extent
such removal is for purposes of the performance of the Executive’s duties at
home or while traveling, or except as otherwise specifically authorized by the
Employer) any document, record, notebook, plan, model, component, device, data,
or computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”). The Executive recognizes that, as
between the Employer and the Executive, all of the Proprietary Items, whether or
not developed by the Executive, are the exclusive property of the Employer. 
Upon termination of this Agreement by either party, or upon the request of the
Employer during the Employment Period, the Executive will return to the Employer
all of the Proprietary Items in the Executive’s possession or subject to the
Executive’s control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical or electronic embodiment of any of the Proprietary
Items.



(b)
Employee Inventions.  Each Employee Invention will belong exclusively to the
Employer.  The Executive acknowledges that all of the Executive’s writing, works
of authorship, and other Employee Inventions are works made for hire and the
property of the Employer, including any copyrights, patents, semiconductor mask
protection, or other intellectual property rights pertaining thereto. If it is
determined that any such works are not works made for hire, the Executive hereby
assigns to the Employer all of the Executive’s right, title, and interest,
including all rights of copyright, patent, semiconductor mask protection, and
other intellectual property rights, to or in such Employee Inventions.  The
Executive covenants that he will promptly:



Initials _________    _________
Executive        Employer
5

--------------------------------------------------------------------------------


(i)
disclose to the Employer in writing any Employee Invention;



(ii)
assign to the Employer or to a party designated by the Employer, at the
Employer’s request and without additional compensation, all of the Executive’s
right to the Employee Invention for the United States and all foreign
jurisdictions;



(iii)
execute and deliver to the Employer such applications, assignments, and other
documents as the Employer may request in order to apply for and obtain patents
or other registrations with respect to any Employee Invention in the United
States and any foreign jurisdictions;



(iv)
sign all other papers necessary to carry out the above obligations; and



(v)
give testimony and render any other assistance but without expense to the
Executive in support of the Employer’s rights to any Employee Invention.

 
6.3 Disputes or Controversies.  The Executive recognizes that should a dispute
or controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Executive, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.



7.
NON-COMPETITION AND NON-INTERFERENCE



7.1 Acknowledgments by the Executive.  The Executive acknowledges that: (a) the
services to be performed by him under this Agreement are of a special, unique,
unusual, extraordinary, and intellectual character; (b) the Employer’s business
is national in scope and its products are marketed throughout the United States
and Canada; (c) the Employer competes with other businesses that are or could be
located in any part of the United States or Canada; (d) the Employer has
required that the Executive make the covenants set forth in this Section 7 as a
condition to employment by Employer; and (e) the provisions of this Section 7
are reasonable and necessary to protect the Employer’s business.


7.2 Covenants of the Executive.  In consideration of the acknowledgments by the
Executive, and in consideration of the compensation and benefits to be paid or
provided to the Executive by the Employer, the Executive covenants that he will
not, directly or indirectly:


(a)
during the Employment Period, except in the course of his employment hereunder,
and during the Post-Employment Period, engage or invest in, own, manage,
operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend the Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, any business whose
products or activities compete in whole or in part with the products or
activities of the Employer



Initials _________    _________
Executive        Employer
6

--------------------------------------------------------------------------------


(b)
whether for the Executive’s own account or for the account of any other person,
at any time during the Employment Period and the Post-Employment Period, solicit
business of the same or similar type being carried on by the Employer, from any
person known by the Executive to be a customer of the Employer, whether or not
the Executive had personal contact with such person during and by reason of the
Executive’s employment with the Employer;



(c)
whether for the Executive’s own account or the account of any other person (i)
at any time during the Employment Period and the Post-Employment Period,
solicit, employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who is or was an employee of the Employer at any time
during the Employment Period or in any manner induce or attempt to induce any
employee of the Employer to terminate his employment with the Employer; or (ii)
at any time during the Employment Period and for three years thereafter,
interfere with the Employer’s relationship with any person, including any person
who at any time during the Employment Period was an employee, contractor,
supplier, or customer of the Employer; or



(d)
at any time during or after the Employment Period, disparage the Employer or any
of its shareholders, directors, officers, employees, or agents.



For purposes of this Section 7.2, the term “Post-Employment Period” means the
two year period beginning on the date of termination of the Executive’s
employment with the Employer.


If any covenant in this Section 7.2 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive.


The period of time applicable to any covenant in this Section 7.2 will be
extended by the duration of any violation by the Executive of such covenant.


The Executive will, while the covenant under this Section 7.2 is in effect, give
notice to the Employer, within ten days after accepting any other employment, of
the identity of the Executive’s employer.  The Employer may notify such employer
that the Executive is bound by this Agreement and, at the Employer’s election,
furnish such employer with a copy of this Agreement or relevant portions
thereof.
 
8.
GENERAL PROVISIONS



8.1 Injunctive Relief and Additional Remedy.  The Executive acknowledges that
the injury that would be suffered by the Employer as a result of a breach of the
provisions of this Agreement (including any provision of Sections 6 and 7) would
be irreparable and that an award of monetary damages to the Employer for such a
breach would be an inadequate remedy. Consequently, the Employer will have the
right, in addition to any other rights it may have, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and the Employer will not be obligated to post
bond or other security in seeking such relief.  Without limiting the Employer’s
rights under this Section 8 or any other remedies of the Employer, if the
Executive breaches any of the provisions of Section 6 or 7, the Employer will
have the right to cease making any payments otherwise due to the Executive under
this Agreement.


8.2 Covenants of Sections 6 and 7 are Essential and Independent Covenants.  The
covenants by the Executive in Sections 6 and 7 are essential elements of this
Agreement, and without the Executive’s agreement to comply with such covenants,
Employer would not have entered into this Agreement or employed or continued the
employment of the Executive.  The Employer and the Executive have independently
consulted their respective counsel and have been
Initials _________    _________
Executive        Employer
7

--------------------------------------------------------------------------------


advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer.


The Executive’s covenants in Sections 6 and 7 are independent covenants and the
existence of any claim by the Executive against the Employer under this
Agreement or otherwise, or against the Buyer, will not excuse the Executive’s
breach of any covenant in Section 6 or 7.


If the Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Executive in Sections 6 and 7.


8.3 Representations and Warranties by the Executive.  The Executive represents
and warrants to the Employer that the execution and delivery by the Executive of
this Agreement does not, and the performance by the Executive of the Executive’s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to the Executive; or
(b) conflict with, result in the breach of any provisions of or the termination
of, or constitute a default under, any agreement to which the Executive is a
party or by which the Executive is or may be bound.


8.4 Obligations Contingent on Performance.  The obligations of the Employer
hereunder, including its obligation to pay the compensation provided for herein,
are contingent upon the Executive’s performance of the Executive’s obligations
hereunder.


8.5 Waiver.  The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.


8.6 Binding Effect; Delegation of Duties Prohibited.  This Agreement shall inure
to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which the Employer may merge or consolidate or to which all or
substantially all of its assets may be transferred. The duties and covenants of
the Executive under this Agreement, being personal, may not be delegated.


8.7 Notices.  All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nation-ally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):


If to Employer: Znergy, Inc.
6102 South MacDill Avenue, Suite G
Tampa, FL 33611
Attention: David J. Baker, CEO


If to the Executive:






Email:


Initials _________    _________
Executive        Employer
8

--------------------------------------------------------------------------------


8.8 Entire Agreement; Amendments.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof.  This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.


8.9 Governing Law.  This Agreement will be governed by the laws of the State of
Florida without regard to conflicts of laws principles.


8.10 Jurisdiction.  Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement may be brought against
either of the parties in the courts of the State of Florida County of
Hillsborough, or, if it has or can acquire jurisdiction, in the United States
District Court for the Middle District of Florida, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world.


8.11 Section Headings, Construction.  The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.


8.12 Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


8.13 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.


8.14 Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT.




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.




EMPLOYER: EXECUTIVE:






By: /s/ Dave Baker                                         /s/ Ryan
Smith                                 
     David Baker, Chief Executive
Officer                                                                                  
Ryan Smith






Initials _________    _________
Executive        Employer
9

--------------------------------------------------------------------------------


EXHIBIT A


Cash Compensation


 



Salary:
$100,000 per year, payable according to the Company’s payroll policy.

 

Bonuses:
Executive will receive a cash bonus as determined by the Compensation Committee
of the Board of Directors no later than 45 days from the close of the Company’s
fiscal year end.

 

NOTE:
All payments to Executive are subject to withholding.

 

 
Employee Agreement



Initials _________    _________
Executive        Employer
E-1

--------------------------------------------------------------------------------


EXHIBIT B


Equity Grant




 
COMMON STOCK: 
3,000,000 shares of the Company’s common stock, vested upon issuance.
 
 
 
 
OPTIONS: 7,000,000 options to purchase shares of the Company’s common stock at a
price of $0.10 per share, said options to vest quarterly One Option for every
Two Dollars in revenue recognized by the Company.

 
 


Employee Agreement
Initials _________    _________
Executive        Employer
E-2

--------------------------------------------------------------------------------


EXHIBIT C


Definitions


“Agreement”--this Employment Agreement, including this Exhibit A hereto, as
amended from time to time.


“Basic Compensation”--Salary and Benefits.


“Benefits”--as defined in Section 2.1(d).


“Board of Directors”--the board of directors of the Employer.


“Change in Control” --shall be deemed to have occurred upon the happening of any
one of the following events:
a.
any person, entity, or group thereof acting in concert (a “Person”) (other than
(A) the Employee, or any “affiliate” (as defined in Rule 12b-2 of the Securities
Exchange Act of 1934) of any of the foregoing, (B) the Company or any of its
subsidiaries, (C) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (D) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (E) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock in the Company) being or becoming the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Securities Exchange Act of 1934) of
securities of the Company which, together with securities previously owned,
confer upon such Person the combined voting power, on any matters brought to a
vote of shareholders, of 50% or more of the then outstanding shares of voting
securities of the Company; or

b.
the sale, assignment or transfer of assets of the Company or any subsidiary or
subsidiaries, in a transaction or series of transactions, if the aggregate
consideration received or to be received by the Company or any such subsidiary
in connection with such sale, assignment or transfer is greater than fifty
percent (50%) of the book value, determined by the Company in accordance with
generally accepted accounting principles, of the Company’s assets determined on
a consolidated basis immediately before such transaction or the first of such
transactions; or



c.
the merger, consolidation, share exchange or reorganization of the Company (or
one or more direct or indirect subsidiaries of the Company) as a result of which
the holders of all of the shares of capital stock of the Company as a group
would receive fifty percent (50%) or less of the combined voting power of the
voting securities of the Company or such surviving or resulting entity or any
parent thereof immediately after such merger, consolidation, share exchange or
reorganization; or



d.
the adoption of a plan of complete liquidation or the approval of the
dissolution of the Company; or



e.
the commencement (within the meaning of Rule 13e-4 under the Securities Exchange
Act of 1934) of a tender or exchange offer which, if successful, would result in
a Change of Control of the Company; or



f.
a determination by the Board of Directors of the Company, in view of the then
current circumstances or impending events, that a Change of Control of the
Company has occurred or is imminent, which determination shall be made for the
specific purpose of triggering the operative provisions of this Agreement.



“Confidential Information”--any and all:


a.
trade secrets concerning the business and affairs of the Employer, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, databases, systems, structures, and architectures
(and related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret within the
meaning of the Florida Uniform Trade Secrets Act; and

 
 
Employee Agreement

Initials _________    _________
Executive        Employer
E-3

--------------------------------------------------------------------------------


b.
information concerning the business and affairs of the Employer (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, personnel training and techniques and materials),
however documented except as disclosed by Employer to the public; and



c.
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.



“disability”--as defined in Section 5.2.


“Effective Date”--the date stated in the first paragraph of the Agreement.


“Employee Invention”--any idea, invention, technique, modification, process, or
improvement (whether patentable or not), any industrial design (whether
registerable or not), any mask work, however fixed or encoded, that is suitable
to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates directly to the business then being conducted or proposed to be
conducted by the Employer, and any such item created by the Executive, either
solely or in conjunction with others, following termination of the Executive’s
employment with the Employer, that is based upon or uses Confidential
Information.


“Employment Period”--the term of the Executive’s employment under this
Agreement.


“Fiscal Year”--the Employer’s fiscal year, as it exists on the Effective Date or
as changed from time to time.


“for cause”--as defined in Section 5.3.


“for good reason”--as defined in Section 5.4.


“Noncompetition Agreement”--as defined in Section 7.


“person”--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.


“Post-Employment Period”--as defined in Section 7.2.


“Proprietary Items”--as defined in Section 6.2(a)(iv).


“Salary”--as defined in Section 2.1(a).

 
 
Employee Agreement

 
Initials _________    _________
Executive        Employer
E-4